CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes Due 2014 $497,300,000 $27,749.34 Fixed Rate Senior Notes Due 2019 $995,370,000 $55,541.65 PROSPECTUS Dated December 23, 2008 PROSPECTUS SUPPLEMENT Dated December 23, 2008 Pricing Supplement No. 119 to Registration Statement No. 333-156423 Dated May 28, 2009 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2014 Fixed Rate Senior Notes Due 2019 We, Morgan Stanley, are offering the notes described below on a global basis.We may not redeem the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2014 (the “fixed rate notes due 2014”) prior to the maturity thereof.We may redeem some or all of the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2019 (the “fixed rate notes due 2019” and together with the fixed rate notes due 2014, the “notes”) at any time in accordance with the provisions described in the accompanying prospectus under the heading “Description of Debt Securities—Redemption and Repurchase of Debt Securities—Optional Make-whole Redemption of Debt Securities,” as supplemented by the provisions below relating to the fixed rate notes due The fixed rate notes due 2014 offered hereby constitute a further issuance of, and will be consolidated with, the $2,000,000,000 aggregate principal amount of Fixed Rate Senior Notes Due 2014 issued by us on May 13, 2009. The fixed rate notes due 2014 offered hereby will have the same CUSIP number as the previously issued Fixed Rate Senior Notes Due 2014 and will trade interchangeably with the previously issued Fixed Rate Senior Notes Due 2014 immediately upon settlement.
